March 3, 2017Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:BNY Mellon Absolute Insight Funds, Inc.- BNY Mellon Absolute Insight Multi-Strategy Fund1933 Act File No.: 333-2024601940 Act File No.: 811-23036CIK No.: 0001635295Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectuses and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 5 to the Registration Statement, electronically filed with the Securities and Exchange Commission on February 27, 2017.Please address any comments or questions to my attention at (412) 236-4172.Sincerely,/s/ Isaac TamakloeIsaac TamakloeParalegal
